DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 26 depends from claim 18 which has already been withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US Pub. 6,287,683 B1) in view of Kishikawa et al. (US Pub. 2009/0011244 A1).
Regarding claims 1, 3, 5-6, 8, and 24, Itoh discloses an anti-fogging coating formed on the surface of an optical substrate wherein the coating comprises a water-absorbing film and a porous film (abstract). The porous film comprises an inorganic substance (col. 5, lines 22-24) and has hydrophilicity (col. 7, lines 28-30). 
Itoh does not specifically disclose the water-absorbing film consisting of organic polymer chains and organic crosslinking chains where the organic layer is a cured product of an organic polymer having an acidic group and at least one crosslinking agent selected from claimed groups (i) to (v) and is specifically from those listed in instant claim 24
Kishikawa discloses an anti-fogging article comprising a substrate and water-absorptive crosslinked resin layer (abstract). The composition of the resin layer is a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the water-absoptive crosslinked resin layer taught in Kishikawa may be used as the water-absorbing film in Itoh to have an article excellent in anti-fog performance and durability as well as good performance over a long period of time even  in high-temperature and high-humidity environments (Kishikawa, abstract and [0017])
Specifically regarding claim 6, Itoh in view of Kishikawa discloses using a polymer with a carboxylic acid group (Kishikawa, [0061]-[0062]) where carboxylic acid is also considered to have a pKa of 5 or less. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 9, Itoh discloses the water-absorbing film having a thickness of 0.5 to 20 microns (col. 4, lines 59-60) with specific examples of 0.8, 1, and 5 microns (800, 1000 and 5000 nm) (col. 10, line 7; col. 11, line 59; col. 12, lines 26 and 62;: Table 1; col. 13, line 65; col. 15, line 41; col. 16, lines 10 and 31; Table 3).
Regarding claim 11, Itoh discloses the thickness of the porous layer being 90 and 125 nm (col. 8, lines 25-26; col. 9, lines 11-12; col. 10, line 15; col. 11, line 35; col. 12, line 6 and 42; col. 13, line 10). 
Regarding claim 12, Itoh discloses a packing rate of the porous film being 20 to 80% (col. 5, lines 1-2) which is considered the inverse of porosity so that porosity would be 20 to 80%. Itoh discloses specific packing examples of 80% (20% porosity), 70% (30% porosity) and 65% (35% porosity) (col. 8, line 30; col. 9, line 23; col. 10, line 19; col. 11, line 38 and 67; col. 12, line 9 and 45; col. 13, line 13; col. 14, lines 9-10; col. 15, line 49; col. 16, line 46; col. 17, lines 15-17; col. 18, line 2).
Regarding claim 13, Itoh discloses the porous film having a water contact angle of no more than 80 degrees which is considered to overlap the claimed range (col. 7, lines 28-30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 14-15, Itoh discloses the coating on an optical substrate which is a lens which may be considered a cover member (col. 1, lines 9-10).
Claim 2 and in the alternative claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kishikawa as applied to claim 1 above, and further in view of Zhu et al. (US Pub. 2019/0056529 A1).
Itoh in view of Kishikawa discloses the member of claim 1 as discussed above. Itoh does not specifically disclose the average pore diameter of the porous layer and to the extent packing rate is not the inverse of porosity, Itoh does not disclose porosity.
Zhu discloses a coating for an optical article such as a lens having a bottom coating of at least one hydrophilic resin binder which forms an anti-fogging layer and a top coating forming an anti-reflective layer where the top coating has nanopores of less than 150 nm in size (abstract) and a porosity of 30 to 90% ([0015]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous layer in Itoh should have a pore size and porosity as taught in Zhu to have a layer that is transparent and not hazy as a desired property of a coating on a lens (Zhu, [0015] and see Itoh, col. 1, line 10 which discloses the coating on a lens). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.	
Claims 10 and in the alternative claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kishikawa as applied to claim 1 above, and further in view of Doushita et al. (US 6,156,409).
Itoh in view of Kishikawa discloses the member of claim 1 as discussed above. Itoh discloses the porous layer being SiO-2 (col. 5, lines 22-24) but does not disclose the layer being 80% by weight of more silicon oxide particles or having a water contact angle of 3 to 30 degrees.
Doushita discloses an anti-fogging article which is excellent in durability, wear resistance, anti-fogging property, and anti-fogging sustainability property comprising a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the porous layer in Itoh to use silica particles in the amount of up to 80 percent by weight so that the anti-fogging property and sustainability of the property are sufficient (Doushita, col. 5, lines 23-26) and for the layer to have a water contact angle of 10 degrees or less to have sufficient anti-fogging property as taught in Doushita (Doushita, col. 10, lines 35-42).
Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtaka et al. (US 6,055,376) in view of Itoh and Kishikawa.
Ohtaka discloses an observation optical system with an eyepiece lens (optical system) with a water absorptive antifogging coating applied to both surfaces of the lens, a member holding the eyepiece lens (housing) and further includes an eyeball detecting system with a light source, a light receiving element arranged on detection of the reflected light from the eyeball through the eyepiece to produce a signal, an optical member positioned in the path of the light from the light source to the light receiving element with an antifogging coating and a circuit receptive of the signal for detecting the characteristic of the eyeball (abstract, Fig. 3 and col. 5, lines 8-9).
Ohtaka further discloses the coating having an antireflection effect but does not specifically disclose using an inorganic porous layer with hydrophilicity to achieve the effect (col. 6, lines 51-65).
Itoh discloses an anti-fogging coating formed on the surface of an optical substrate wherein the coating comprises a water-absorbing film and a porous film (abstract). The porous film comprises an inorganic substance (col. 5, lines 22-24), has hydrophilicity (col. 7, lines 28-30) and has an antireflective effect (col. 2, lines 19-20). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the antifogging coating in Ohtaka could further include the hydrophilic inorganic porous layer taught in Itoh to give the coating an antireflective effect (see Ohtaka, col. 6, lines 51-65 and Itoh, col. 2, lines 61-67).
The antifogging coating in Ohtaka is an organic layer comprising an inorganic alkoxide (organic crosslinker) and polyacrylic acid (organic polymer chain with an acidic group) (col. 4, lines 26-67) so Ohtaka does not specifically disclose the water-absorbing film consisting of organic polymer chains and organic crosslinking chains where the organic layer is a cured product of an organic polymer having an acidic group and at least one crosslinking agent selected from claimed groups (i) to (v) and is specifically from those listed in instant claim 25. 
Kishikawa discloses an anti-fogging article comprising a substrate and water-absorptive crosslinked resin layer (abstract). The composition of the resin layer is a crosslinkable compound (organic polymer) and curing agent (crosslinking agent) ([0043]). The crosslinkable compound is a polymer with crosslinkable groups including a carboxyl group, epoxy group or hydroxyl group and a cationic group or more specifically a carboxylate monomer with a cationic group which may be acrylic or methacrylic acid ([0045]-[0062]). The curing agent is neopentyl glycol diglycidyl ether ([0095]) which is considered to have 11 carbon atoms or between 3 and 30 carbon atoms.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the water-absoptive crosslinked resin layer taught in Kishikawa may be used as the water-absorbing film in Ohtaka in view of Itoh to have an article excellent in anti-fog performance and durability as well as good performance over a long period of time even in high-temperature and high-humidity environments (Kishikawa, abstract and [0017])
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtaka in view of Itoh and Kishikawa as applied to claim 16 above, and further in view of Zhu.
Ohtaka in view of Itoh and Kishikawa discloses the apparatus of claim 16 as discussed above. Ohtaka in view of Itoh and Kishikawa does not specifically disclose the average pore diameter of the porous layer.
Zhu discloses a coating for an optical article such as a lens having a bottom coating of at least on hydrophilic resin binder which forms an anti-fogging layer and a top coating forming an anti-reflective layer where the top coating has nanopores of less than 150 nm in size (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous layer in Ohtaka in view of Itoh and Kishikawa should have a pore size as taught in Zhu to have a layer that is transparent and not hazy as a desired property of a coating on a lens (Zhu, [0015] and see Itoh, col. 1, line 10 which discloses the coating on a lens). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.	

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-3, 5-6, and 8-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Itoh in view of Kishikawa; Itoh in view of Kishikawa and Zhu; Itoh in view of Kishikawa and Doushita; Ohtaka in view of Itoh and Kishikawa; and Ohtaka in view of Itoh, Kishikawa, and Zhu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783